NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 WILLIAM TEZAK, individually,                    No. 14-56899

                  Plaintiff-Appellant,           D.C. No. 8:13-cv-01566-JFW-PJW

   v.
                                                 MEMORANDUM*
 GEOFFREY T. GLASS, individually and in
 his official capacity; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        William Tezak appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal under the Rooker-


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

       The district court properly dismissed Tezak’s action as barred by the

Rooker-Feldman doctrine because Tezak’s claims constitute a de facto appeal of

prior state court judgments. See id. at 1163-65 (Rooker-Feldman bars de facto

appeals of a state court decision and constitutional claims “inextricably

intertwined” with the state court decision); see also Reusser v. Wachovia Bank,

N.A., 525 F.3d 855, 859 (9th Cir. 2008) (a de facto appeal is one in which “the

adjudication of the federal claims would undercut the state ruling or require the

district court to interpret the application of state laws or procedural rules” (citations

and internal quotation marks omitted)).

       The district court did not abuse its discretion by denying Tezak leave to

amend his complaint because amendment would have been futile. See Lopez v.

Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (setting forth standard of

review and explaining that leave to amend can be denied if amendment would be

futile).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.

                                           2                                     14-56899